Citation Nr: 0426595	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a bilateral 
hip disability and a bilateral knee disability; and a 
December 2002 rating decision that granted a 50 percent 
rating for PTSD.  

At his videoconference hearing before the undersigned 
Veterans Law Judge in February 2004, it was discussed that 
the issues for consideration were whether new and material 
evidence has been submitted to reopen the claims for service 
connection for a bilateral hip disability and a bilateral 
knee disability and entitlement to an increased rating for 
PTSD.  The veteran's representative requested that the 
undersigned review the record to ascertain whether the 
September 2000 rating decision had become final such that new 
and material evidence was required to reopen the claims for 
service connection.  

Based on a review of the file, the Board finds that the 
rating decision did not become final.  Therefore, it is not 
necessary to submit new and material evidence and the claims 
have been characterized accordingly on the initial page of 
this decision.  As noted above, the issues were initially 
denied in September 2000.  The veteran submitted additional 
evidence in support of the claims in January 2001, and in 
July 2001, the RO sent him a letter informing him of the 
enactment of the Veteran Claims Assistance Act of 2000 (VCAA) 
and advising him that his claims for service connection for 
bilateral hip and knee disabilities were going to be reviewed 
based on the change in the law.  Accordingly, the RO 
reconsidered the veteran's claims for service connection for 
a bilateral hip disability and a bilateral knee disability 
and denied them on a de novo basis in a May 2002 rating 
decision.  

The Board notes that, in the February 2003 VA Form 9, the 
veteran raised the issue of entitlement to service connection 
for a left elbow disability.  Although this issue was also 
denied in the September 2000 rating decision, there is no 
indication that the veteran filed a notice of disagreement 
with the determination or that the issue is currently before 
the Board.  It is referred to the RO for appropriate 
development.  

In an August 2003 rating decision, the RO denied the 
veteran's claim for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  There is no indication in the file that the 
veteran disagreed with this decision.  Hence, the issue is 
not currently before the Board and will not be addressed 
herein.  

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  In April 1979, the veteran sustained shell fragment 
wounds, including in the right hip; however, he was not 
treated for left hip and/or knee injuries.  

3.  The preponderance of the medical evidence shows that the 
veteran's bilateral hip and knee disabilities are not related 
to his military service, including the shell fragment wound 
he sustained in April 1970; and degenerative joint disease of 
the hips and knees was not diagnosed within one year of his 
discharge.  




CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by active service, and degenerative joint disease 
of the hips may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).  

2.  A bilateral knee disability was not incurred in or 
aggravated by active service, and degenerative joint disease 
of the knees may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002). 

Duty to Notify

With regard to the claims for service connection, a VA letter 
issued in July 2001 apprised the veteran of the information 
and evidence necessary to substantiate the claims, which 
information and evidence, if any, that he was to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertained to the claims.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate the claims addressed in this 
decision as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and 38 C.F.R. § 3.159.  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  Here, the veteran's claims for service 
connection for bilateral hip and knee disabilities were 
initially denied in September 2000, prior to the enactment of 
the VCAA.  However, the claims were reconsidered in a May 
2002 rating decision after the July 2001 VCAA notice letter 
was sent to the veteran.  Therefore, the Board finds that 
there has been no Pelegrini II violation with regard to the 
timing of the VCAA notice in this case.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was initially advised to 
submit evidence in his possession in an April 2000 letter.  
Subsequently, as discussed above, in a July 2001 letter, he 
was advised of the evidence that was required to substantiate 
his claims for service connection, and asked to identify any 
outstanding evidence that could be obtained in support of his 
claims.  He was also advised of the division of 
responsibilities between the parties in obtaining evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Since this has been accomplished, the Board finds that all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA treatment records, 
private medical records, and VA examination reports.  
Additionally the veteran testified at a personal hearing 
before a hearing officer at the RO in August 2002 and at a 
videoconference hearing before the undersigned in February 
2004.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the issue 
on appeal.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims for service connection for bilateral hip and knee 
disabilities.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent. Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a).  For injuries alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to grant service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence as discussed 
above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records show that the veteran 
sustained multiple fragment wounds to the right arm, left 
lateral chest wall, and the right hip in April 1970, while he 
was serving in Vietnam.  The particulars of the incident were 
not described.  X-rays were negative for fractures.  There 
was no mention of any knee injuries and no treatment was 
provided for the knees.  The wounds were cleaned and 
debrided.  There was no indication that there was any muscle 
involvement.  The wounds were reported to be healing well in 
May 1970.  Upon separation examination in November 1970, the 
veteran's musculoskeletal system was reported to be 
clinically normal.  No chronic disabilities of the knees 
and/or hips due to the wounds in service were indicated.  

Upon VA examination in July 1973, the veteran was diagnosed 
with residuals, shell fragment wound to the scalp, left upper 
jaw, right hip and right forearm.  It was noted that the 
scars were well-healed, non-adherent, and non-tender.  The 
scar on the right hip was one-centimeter in diameter and was 
overlying the greater trochanter of the right hip.  No 
functional disability of the hip was noted.  

In an April 2000 letter, D.M.G., M.D. (Dr. G.), related that 
he was unable to locate any medical records pertaining to the 
veteran.  However, he acknowledged that he treated him for 
shrapnel and knee injuries which the veteran had acquired 
while on military duty in Viet Nam.  

At a VA examination in June 2000, the veteran reported that 
he was blown out of a bunker in Vietnam in 1969.  He stated 
that he incurred knee, jaw, right hip, and elbow injuries in 
the incident.  He underwent right knee surgery in 1999.  
Currently, he complained of daily knee pain, weakness, and 
stiffness.  He also experienced right hip and left elbow 
pain.  X-rays of the hips showed no abnormality.  X-rays of 
the left knee showed pedunculated osteochondroma.  X-rays of 
the right knee showed degenerative arthritis.  Clinical 
evaluation revealed limited right hip flexion with fatigue, 
weakness, lack of endurance, and bilateral mild leg weakness.  
The relevant diagnoses were status-post bunker blowout in 
1969 with multiple bodily trauma to the knees, jaw, right 
hip, and elbows; and Group XIII and Group XVI involvement of 
the right leg.  

A January 2001 VA outpatient treatment report indicates that 
the veteran was seen for complaints of knee and hip pain 
since he was in service in the Vietnam War.  He recalled that 
he was blown off from a bunker and he landed on both knees.  
He has continued to have problems since then.  The impression 
was degenerative joint disease of the hips and knees.  

Upon VA orthopedic examination in August 2001, the veteran 
reported that he was blown for a bunker in Vietnam in 1969 
and he landed on his knee.  He sustained multiple shrapnel 
injuries on his face, neck, elbow, right hip, right knee, and 
left knee.  He was treated conservatively.  After he was 
discharged from service, he worked in pipeline construction 
for at least 25 years.  In 2000, he underwent arthroscopy of 
the right knee.  Since then he has been wearing hinged braces 
on both knees.  He did not use a cane or crutches.  Physical 
examination showed excellent range of motion of the right hip 
with full flexion, extension, internal rotation and external 
rotation.  There was good strength in the flexor, abductor, 
and extensor of the hip and good muscle mass of the 
quadriceps, hamstrings, and gluteus muscles.  There was no 
swelling in the knees and no effusion.  Range of motion of 
the knees was normal with full flexion and extension.  There 
was a lot of crepitus at the level of the patellofemoral 
joint, but negative McMurray's and Lachman's tests.  He also 
had a negative pivot shift but pain on patellofemoral 
compression test.  He had good pulses, and good strength.  X-
rays of the knees showed minimal arthritic changes at the 
level of the patellofemoral joint.  There was no shrapnel in 
either knee.  X-rays of the hips showed small shrapnel in the 
lateral aspect of the greater trochanter in the vasus 
lateralis mass, but the joint was totally intact.  There was 
no degenerative arthritis in the hips and no avascular 
necrosis at all.  The examiner reviewed the claims file and 
stated that it was difficult to relate the current problems 
of the knees and hips to the incident in 1969-1970 in light 
of the fact that the veteran had worked in pipeline 
construction for almost 25 years.  He concluded that it was 
most unlikely that the conditions were related to his 
military service.  

In an August 2002 statement, Dr. G. remarked that it was his 
professional opinion that the veteran's current medical 
conditions of degenerative joint disease, arthritis, pain and 
swelling of both knees and degenerative joint disease and 
pain of both hips were caused by the event in service when he 
was blown from the bunker.  

Based on the clinical evidence, the Board concludes that 
service connection for bilateral hip and knee disabilities 
may not be granted.  It is clear from the record, that the 
veteran sustained multiple shrapnel wounds, including one to 
the right hip.  However, there is no indication that he 
injured his knees or left hip in the incident, and the 
records do not document any other reports of trauma or 
injuries to the hips or knees.  The Board acknowledges that 
there is a relaxed evidentiary burden in the case of combat 
veterans pursuant to 38 U.S.C.A. § 1154 such that the 
veteran's assertions of his injuries to his knees and left 
hip may be accepted.  However, here there are contemporaneous 
clinical reports of record that do not support his assertion.  
The Board finds these to be more probative than the veteran's 
current statements on the issue of the extent of the 
veteran's injuries when he sustained the shell fragment 
wounds in service because they were completed at the time of 
the injury.  Furthermore, even accepting the veteran's 
assertions, upon separation examination in November 1970, his 
knees and hips were found to be clinically normal, and no 
chronic residual disabilities from the shell fragment wound 
incident were noted.  

The clinical evidence of record shows that the veteran first 
sought treatment for bilateral knee and hip pain many years 
after his discharge from service.  The Board acknowledges 
that Dr. G. stated that he treated the veteran for knee 
problems after his military service.  However, he was unable 
to provide approximate dates of treatment or any clinical 
records to show what treatment was provided.  Dr. G. also 
opined that the veteran's degenerative joint disease of the 
hips and knees were caused by the event in service when he 
was blown from the bunker.  The veteran was afforded a VA 
examination in June 2000.  The examiner diagnosed status-post 
bunker blowout with multiple bodily trauma and injury to the 
knees, jaw, right hip, and elbows.  However, both of these 
opinions were based on the veteran's reported history of the 
injury.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals).  

Upon VA orthopedic examination in August 2001, after a 
thorough review of the veteran's claims file, including the 
service medical records, the examiner opined that the 
veteran's current knee and hip complaints were most likely 
not related to his military service, but rather were more 
likely due to his 25-year history of working in pipeline 
construction.  The Board finds this opinion to be more 
probative than those of the examiner in June 2000 and Dr G., 
because they were based on a complete review of the file, 
particularly the service medical records, rather than the 
reported history of the veteran and acknowledged the 
veteran's 25-year work history in construction.  See Winsett, 
Bloom, supra.  

The medical evidence also does not show that the veteran was 
diagnosed with degenerative joint disease of the hips and/or 
knees within one year of his discharge from service.  
Additionally, although the veteran has been diagnosed with 
degenerative joint disease of the hips, X-rays have not 
confirmed that diagnosis.  In August 2001, it was noted that 
the veteran still had a piece of shrapnel in his right hip.  
However, clinical evaluation at that time indicated that 
there was no residual, functional disability associated with 
the piece of shrapnel.  

To the extent that the veteran offers his own opinion that he 
has bilateral knee and hip disabilities that are related to 
his active military service, including the injury in April 
1970, the Board notes that his opinion is not probative on 
the issue.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  Consequently, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's currently diagnosed bilateral hip 
and knee disabilities are related to his military service.  
Therefore, service connection for a bilateral hip disability 
and a bilateral knee disability must be denied.  See Gilbert, 
supra.  


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.  


REMAND

As noted above, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The record does not reflect that the veteran 
has been provided VCAA notice relative to his claim for an 
increased rating for PTSD.  Furthermore, the July 2001 VCAA 
letter only discussed the evidence required to substantiate 
claims for service connection.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  Ensure that all VCAA notice 
obligations have been satisfied with 
regard to the claim for an increased 
rating for PTSD in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and any other applicable legal 
precedent.  Specifically, the veteran and 
his representative should be informed of 
all information and evidence needed to 
substantiate and complete the claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claim.  

2.  The RO should obtain the names and 
addresses of any medical care providers 
who have treated the veteran for PTSD 
since August 2003.  After securing the 
necessary release, the RO should assist 
the veteran in obtaining such records.  

3.  After the above has been 
accomplished, the RO should readjudicate 
the claim for an increased rating for 
PTSD.  If the matter is not resolved to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



